DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Applicants amendment filed March 15, 2022, amending claims 1 and 5, and cancelling claims 2 and 6 is acknowledged.  Claims 1, 3-5, 7-18 are currently pending.  Claims 7-14 and 16-18 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim.  The restriction requirement is still deemed proper.    

Accordingly, claims 1, 3-5 and 15 are examined on the merits.  Amended claim 1 incorporates the limitations of canceled claim 2, and therefore does not represent a new claim.  Claim 4 depends from amended claim 1, but recites further limitations of triple mutants comprising two deletions and a missense mutation; thus the scope of claim 4 has not changed and is not considered a new claim.  In contrast, claims 3, 5 and 15 depend from amended claim 1 and present new combinations of limitations not previously examined.

Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.
	


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).   However, claims 1, 3-5 and 15 contain subject matter not present in the certified copy of SG10201608681P, submitted April 16, 2019.   Specifically, Cas9 polypeptides with deletions in REC2-d and REC3 domain, double/triple deletions incorporating those domains, and missense mutations listed in claims 3 and 4 are not disclosed in SG10201608681P.  MPEP §2139.01(C) teaches “If the application properly claims benefit under 35 U.S.C. 119(e) to a provisional application, the effective filing date of the claimed invention is the filing date of the provisional application for any claims which are fully supported under the first paragraph of 35 U.S.C. 112 by the provisional application” (emphasis added).  As such, the effective filing date for claims 1, 3-5 and 15 is the PCT international filing date, October 17, 2017.
Claim 1 recites Cas9 mutations with a REC1-c deletion.  REC1-c was disclosed in an intervening reference (Xie US US20180163188, filed June 11, 2017) as described below.  The inclusion of species that were not disclosed in SG10201608681P in claim 1 (REC2-dHNH, REC3HNH, REC3HNHRuvCIII-b) qualifies Xie as a prior art reference for claims 1, 3-5 and 15.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sternberg (WO 2016196655 A1, effectively filed June 3, 2015), in view of Nishimura (Nishimasu et al., Cell (2014), Vol 156, 935–949) and Doudna (WO 2015103153 A1, published July 9, 2015), and evidenced by BLAST#1 (Blast pairwise alignment #1, Basic Local Alignment Search Tool, NCBI, [retrieved from internet Dec 10, 2021] https://blast.ncbi.nlm.nih.gov/Blast.cgi)

Claim 1 is directed to a polypeptide “comprising” a deletion of specific amino acids in SpCas9.  This open language indicates that the claim encompasses Cas9 polypeptides with deletions of the indicated amino acids, as well as larger deletions that include the recited amino acids.

Regarding claim 1, SEQ ID NO: 1 of the instant application is Streptococcus pyogenes Cas9 (SpCas9 or SpyCas9). Sternberg teaches a Streptococcus pyogenes Cas9 with SEQ ID NO:2 that has at least 50% sequence identity to SEQ ID NO: 1 in the instant application (BLAST pair wise alignment #1). Sternberg also teaches that the HNH domain of SpCas9 is composed of residues 775 - 909 (FIG 5A). Sternberg teaches a HNH-Cas9 polypeptide that is missing amino acids 769-918 retains DNA binding activity (FIG 10A, 11A-B).  Sternberg teaches that "a suitable deletion within the HNH domain can be of any size.  For example, a deletion within the HNH domain can be a deletion of one or more amino acids of the HNH domain" including "100 or more amino acids, or 150 or more amino acids" (¶ 0067). 
Sternberg does not teach SpCas9 with additional deletions in the REC1 domain, REC2 domain, REC3 domain or RuvCIII domain.
Nishimasu teaches Streptococcus pyogenes Cas9 (SpCas9) (Abstract; Fig 1A), and therefore teaches a polypeptide with at least 50% sequence identity to Streptococcus pyogenes Cas9 in SEQ ID NO:1.  Nishimasu also teaches that the REC2 domain of SpCas9 includes residues 180-307 (page 937, ¶6; Fig 1A).  Nishimasu teaches a REC2-SpCas9 polypeptide that is missing amino acids 175-307 is capable of binding DNA and creating indels (Fig 2B).  Nishimasu also teaches “the REC2 domain does not contact the bound guide:target heteroduplex. We thus hypothesized that truncations in the REC lobe could be tolerated.  As expected, a Cas9 mutant lacking the REC2 domain (175–307) retained 50% of the wild-type Cas9 activity” (page 938, ¶1).  Nishimasu also teaches that the crystal structure of Cas9 provides “a useful scaffold for the rational engineering of Cas9-based genome modulating technologies. For example, we created an S. pyogenes Cas9 truncation mutant that will facilitate the packaging of Cas9 into size-constrained viral vectors for in vivo and therapeutic applications” (page 947, ¶ 4).  
Although Sternberg and Nishimasu separately teach deletions of the HNH domain and REC2 domain, neither teach or suggest that deletions of Cas9 domains can be combined into a double mutant. 
However, Doudna teaches the crystal structures and comparative analysis of two Cas9 orthologues, SpyCas9 and the smaller Actinomyces naeslundii Cas9 (AnaCas9) (Examples 1-4, [00136]-[00171]).  Doudna also teaches “sites identified for the deletion of amino acid resides that do not alter Cas9 activity . . . are useful, for example in producing a smaller or more compact Cas9 polypeptide” ([00134]).  Doudna further teaches that “Insertion or deletion of amino acid residues into or out of a Cas9 protein, domain, or motif may be performed singly, such as one at a time, or multiply, such as more than one at a time” and “one or more amino acid residues may be inserted or deleted at or from multiple locations” ([00104]).  Finally, Doudna teaches that several stretches of amino acids in the REC domain are not retained in the smaller AnaCas9 ortholog (Figure 11B).
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine aHNH deletion as taught in Sternberg with a REC2 deletion as taught in Nishimasu because it would have amounted to a simple combination of known domain deletions of Cas9 that are capable of binding DNA by known means to yield predictable results.  Both the HNH-Cas9 (769-918) and REC2-Cas9 (175–307) mutants retain DNA-binding activity (Sternberg, FIG 11A-B; Nishimura Fig 2B).  Thus, it would have been predictable that a mutant containing both deletions would also retain DNA binding activity since Doudna indicates that deletion amino acids from domains can be performed multiply and from multiple locations ([00104]).  One would have been motivated to combine the deletions in order to make a smaller SpCas9 that retains DNA binding activity to facilitate packaging into viral vectors as taught in Nishimasu.
It is noted that the claimed HNH-Cas9 deletion is smaller than the HNH-Cas9 taught in Sternberg.  Thus, the HNH deletion in Sternberg encompasses the claimed HNH deletion.  Although the REC2-Cas9 mutants taught in Nishimura (180–307) is not specifically (180–308)-Cas9, it would have been obvious to try to also delete a single additional amino acid since there are a finite number of possible REC2 deletion mutants, which includes the claimed mutant.  First, the N-terminal deletion residue (position 180) aligns with Nishimasu’s REC2 domain assignment (Fig. 1A).  Second, the C-terminal residue of the deletion in the instant application (position 308) is only one position away from the C-terminal residue in Nishimasu’s REC2 mutant.  Third, Doudna teaches that amino acids 307 and 308 of SpCas9 are not conserved in AnaCas9.  Since Sternberg, Nishimasu and Doudna all teach the domain organization and crystal structure or Cas9, along with assays to determine DNA-binding activity of Cas9 deletion mutants, one skilled in the art had sufficient guidance to determine likely deletions that would retain DNA-binding and to also test the different deletion mutants to determine if the smaller SpCas9 versions retained DNA-binding with a reasonable expectation of success.  

Regarding claim 15, Sternberg (Fig 1), Dounda (Fig 1), and Nishimasu (Fig 1) teach SpCas9 with a guide RNA.   


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sternberg (WO 2016196655 A1, effectively filed June 3, 2015), Nishimasu (Nishimasu et al., Cell (2014), Vol 156, 935–949) and Doudna (WO 2015103153 A1, published July 9, 2015), as applied to claim above 1 and as evidenced by BLAST#1, in further view of Zhang (US 10,876,100 B2, effectively filed June 18, 2015). 

The teachings of Sternberg, Nishimura and Doudna are recited above as applied to claim 1.  
Sternberg also teaches Cas9 with various missense mutations and that two independent missense mutations can be combined in a Cas9 mutant without Cas9 losing DNA binding activity (FIG. 7).  
Sternberg, Nishimasu and Doudna do not teach the missense mutations recited in claim 3 or a missense mutation combined with the HNH or REC2 deletion mutants.
	However, Zhang teaches SpCas9 with the missense mutation N14K (Example 12, col 465) retains DNA binding activity since it is capable of creating indels at the target site (FIG 14).  Zhang also teaches that the N14K missense mutation has a much higher on-target modifying efficiency (~50%) than wild type Cas9 (~28%; compare FIG 11A, Emx1.3 with FIG 14).  Zhang teaches mutating neutral amino acids of SpCas9 that contact or be in close proximity to the target DNA to a positively charged amino acid like lysine (column 26, lines 7-20).
	It would have been obvious to one skilled in the art to combine the HNH-Cas9 (769 – 918) of Sternberg, the REC2-Cas9 of Nishimasu, and the N14K missense mutation of Zhang since it amounts to a combination of prior art elements according to known methods to yield predictable results.  All three single mutations retain DNA-binding activity (Sternberg, FIG 11A-B; Zhang FIG 11A; Nishimasu Figure 2B).  Thus, it would have been predictable that a mutant containing both deletions and the N14K missense mutation would also retain DNA binding activity since both Doudna and Sternberg indicate that deletion of amino acids and/or combination of missense mutations can be performed multiply and from multiple locations (¶ 00104).  One would have been motivated to add the N14K missense mutation of Zhang to the HNH REC2 Cas9 mutant since the N14K mutation allows for higher efficiency of targeting to the desired sequence (Zhang, FIG 11A and 14).  
	 

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sternberg (WO 2016196655 A1, effectively filed June 3, 2015), in view of Zhang (US 10,876,100 B2, effectively filed June 18, 2015), Doudna (WO 2015103153 A1, published July 9, 2015) and Xie (US 20180163188, filed June 11, 2017) as evidenced by BLAST#3 and BLAST#4 (Blast pairwise alignment #1, Basic Local Alignment Search Tool, NCBI, [retrieved from internet Dec 10, 2021] https://blast.ncbi.nlm.nih.gov/Blast.cgi).
The teachings of Sternberg and Doudna are recited above as applied for claims 1 and 3.  The teachings of Zhang are recited above for claim 3.  Sternberg, Doudna, and Zhang do not teach a Cas9 mutant with the combinations of deletions and missense mutations listed in claim 4.
However, Xie teaches dSpCas9 (SEQ ID NO 8, page 5), that has at least 50% identity to SEQ ID NO 1 in the present application (BLAST pair wise alignment #3).  Xie also teaches SEQ ID 9, which is also at least 50% identical to SEQ ID NO 1 in the instant application (BLAST pairwise alignment #4), and is dSpCas9 with a REC-C deletion that is missing the C-terminal residues (501-710) of the REC1 domain ("mini-dSpCas9; ¶0029).  Xie teaches dSpCas9 with the REC-C deletion is capable of binding DNA (FIG 2).  The deleted domain of Xie is larger than the claimed deleted REC1-c domain, and therefore encompasses the claimed REC1-c deletion.  Because Xie’s REC1-C deletion has DNA binding activity, it is predictable that a smaller deletion at the C-terminus of the REC1 would also retain DNA binding activity.  Xie also teaches that a Staphylococcus aureus Cas9 (SaCas9) that is missing both the HNH domain and the REC-C domain retains DNA binding activity (Figure 3, miniCas9-3).  Xie teaches that although miniCas9-3 only retains 0.6% of transactivation activity ([0031]), the transactivation activity of miniCas9-3 can be increased 100-fold by making small changes in the RNA PolIII terminator sequence that drive guide RNA expression ([0033], FIG 5), indicating that guide RNA expression and not DNA-binding affinity of miniCas9-3 is the cause of low transactivation activity.  Finally, Xie teaches “Recent structural studies of SpCas9, SaCas9 and Acidaminococcus sp. Cpfl (AsCpfl) have elucidated functions of conserved domains among these class 2 CRISPR effectors, including HNH/NUC and RuvC nuclease domains that respectively cleave complementary and non-complementary DNA strands, a recognition (REC) domain, and a protospacer adjacent motif (PAM) interacting (PI) domain. Interestingly, truncated SpCas9 mutant by deleting either the HNH or the REC2 domain retain nearly intact DNA binding activity or half of cleavage activity. These results highlight the possibility to further downsize the wild-type Cas9 to a minimal Cas9 (mini-Cas9) that has only DNA binding activity but no DNA cleavage activity, which allows accommodating additional DNA template, effector domains and control elements in a single AAV vector” (¶ 0010).
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine aHNH deletion as taught in Sternberg with a REC-C deletion as taught in Xie and with the N14K missense mutation of Zhang, because it would have amounted to a combination of known Cas9 deletion and missense mutations according to known methods to yield predictable results.  All three mutations retain DNA-binding activity alone (Sternberg, FIG 11A-B; Zhang FIG 11A; Xie Figure 2), and a double mutant of HNHREC-C-Cas9 in the SaCas9 ortholog also retains DNA-binding activity (Xie, Figures 3 and 5).  Thus, it would have been predictable that a SpCas9 mutant containing both deletions and the missense mutation would also retain DNA binding activity since Doudna indicates that deletion amino acids from domains can be performed multiply and from multiple locations (¶ 00104).  One would have been motivated to add the N14K missense mutation of Zhang to a HNH REC1-c Cas9 mutant since the N14K mutation allows for higher efficiency of targeting to the desired sequence (Zhang, FIG 11A and 14).  Alternatively, one would have been motivated to add the REC-C-Cas9 of Xie to the HNH-N14K deletion/missense mutant since the deletion of a second domain would “further downsize the wild-type Cas9 to a minimal Cas9 (mini-Cas9) that has only DNA binding activity but no DNA cleavage activity, which allows accommodating additional DNA template, effector domains and control elements in a single AAV vector” (Xie, ¶ 0010).  


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sternberg (WO 2016196655 A1, effectively filed June 3, 2015) , in view of Xie (US 20180163188, filed June 11, 2017) as evidenced by BLAST#3 and BLAST#4, and Doudna (WO 2015103153 A1, published July 9, 2015).
Regarding claim 5, SEQ ID NO 21 corresponds to the REC1-c HNH mutant of SEQ ID NO 1 (SpCas9) as indicated by Table 1 of the specifications.  
The teachings of Sternberg and Doudna are recited above and applied as for claim 1.  The teachings of Xie are recited above and applied as for claim 4.  
Sternberg, Doudna and Xie do not teach a Cas9 mutant corresponding to the SEQ ID NOs listed in claim 5, specifically SEQ ID NO 21, SpCas9 missing residues 662-710 and 775-909.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to combine aHNH deletion as taught in Sternberg with a REC-C deletion as taught in Xie because it would have amounted to a simple combination of known domain deletions of Cas9 that are capable of binding DNA by known means to yield predictable results.  It is noted that the claimed HNH and REC1-c deletions are smaller than the HNH and REC-C deletions taught in Sternberg and Xie, respectively.  Thus, the combination of the HNH and REC-C deletions in Sternberg and Xie encompass the claimed deletion combination.  Both the HNH-Cas9 (769-918) and REC-C-Cas9 (501-710) mutants retain DNA-binding activity (Sternberg, FIG 11A-B; Xie Fig 2).  Thus, it would have been predictable that a mutant containing both deletions would also retain DNA binding activity since Doudna indicates that deletion amino acids from domains can be performed multiply and from multiple locations ([00104]).  One would have been motivated to combine the deletions in order to make a smaller SpCas9 that retains DNA binding activity to facilitate packaging into viral vectors as taught in Xie.  


Response to Arguments
Applicants argue that combinations of deletions of SpCas9 in amended claim 1 (equivalent to cancelled claim 2) and the lengths of the deletions were unpredictable as to whether they would have DNA binding activity (See Remarks, last ¶ of pages 9 through second ¶ of page 10).  This argument has been fully considered but is not found persuasive because at least the claimed combinations of the HNH/Rec1-c  and HNH/REC2 deletions would have been predicted to retain DNA binding activity based on the DNA-binding capability of the single mutants provided for in the prior art.  MPEP 2141.V states “in the case of a claim to a combination, applicants may submit evidence or argument to demonstrate that: (A) one of ordinary skill in the art could not have combined the claimed elements by known methods (e.g., due to technological difficulties); (B) the elements in combination do not merely perform the function that each element performs separately; or (C) the results of the claimed combination were unexpected.” (emphasis added).  Applicants point to HNH/REC1-b double deletion having no DNA-binding activity (Figure 6) as evidence of unpredictability.  However, the HNH/REC1-b double deletion is not claimed.  Whereas the loss of DNA binding is not predicted base on the prior art, the retention of DNA binding activity of at least the HNH/REC2 double mutant would have been predicted based on Nishimasu and Sternberg as indicated in the rejection above.  The lack of DNA binding by the HNH/Rec1-b mutant is outweighed by the fact that the art teaches deletion mutants that still retain DNA binding activity, which does suggest a reasonable expectation of success.  Furthermore, the difference between the REC2 deletion of Nishimasu (180-307) and the claimed REC2 deletion (180-308) is a single amino acid.  One skilled in the art would not predict that one amino acid in a region that Doudna teaches in not conserved in longer and shorter Cas9 orthologs would make a difference in the DNA binding capacity of Cas9 deletion mutants.
Applicants argue that Doudna’s general teaching of combining mutations from one or more regions/domains of Cas9 is not indicative of what one skilled in the art would expect would be predictable in the art (See Remarks, page 10 ¶3).  This argument has been fully considered but is not persuasive because it is a mere assertion of what one skilled in the art would find predictive without providing evidence of why one skilled in the art would not find Doudna’s general teaching as non-predictive of the art.  Furthermore, MPEP 2141.III indicates that “Combining prior art elements according to known methods to yield predictable results” is an exemplary rationale to support a conclusion of obviousness without the need for some teaching, motivation of suggestion.  Combining different deletions and mutations to determine the structure-function relationship within a protein is routine in the art.   Thus, the combination of the deletions in Nishimasu and Sternberg and need for making smaller SpCas9 variants taught in Sternberg is sufficient to conclude that the combination was obvious.  Nevertheless, Doudna also teaches an actual working example of AnaCas9 that lacks domain regions found in other Cas9 proteins and yet retains DNA binding activity, suggesting that such domains can be mutated while retaining binding activity with a reasonable expectation of success.  Therefore, the general teachings of combining deletions in SpCas9 and the smaller AnaCas9 of Doudna is sufficient to suggest combining the deletions of Nishimasu and Sternberg.    
Applicants argue that incorporating missense mutations into deletion mutants that restore DNA binding activity was not taught or suggested by the prior art of record (See Remarks, page 10).  This argument has been fully considered but is not persuasive for the following reasons.  First, Zhang teaches generally of mutating neutral amino acids that contact DNA to positive amino acids like lysine.  Furthermore, Zhang teaches the N14K mutation increases on-target modifying frequency, indicating that the N14K mutation allows the full length Cas9 to bind the target DNA sequence more efficiently.  Thus, the increased reporter expression from the triple mutant comprising N14K as compared to the double deletion as illustrated in FIG. 11 would not have been unexpected in view of Zhang who observed a similar increase in activity from the presence of the N14K.  Second, Applicant’s argument is directed to functions of the missense mutations that are not claimed.  The claimed invention in claims 3 and 4 are to Cas9 deletion/missense variants that can bind DNA.  There is no functional limitation in the claim for the missense mutation to increase the binding affinity of deletion mutants.  
Applicants argue that Xie teaches away from combining the SpCas9 REC-C deletion taught in Xie with the SpCas9 HNH deletion taught in Sternberg because the miniCas9-3 variant of S. aureus Cas9, which is missing the C-terminal half of the REC domain and the HNH domain retains very little transactivation activity (See Remarks, page 11).  This argument has been fully considered but is not persuasive because Xie also teaches that the miniCas9-3 transactivation activity can be rescued by make small changes in the guide RNA that affect transcription of the guide RNA ([0033]).  This would indicate to one skilled in the art that the low transactivation activity of miniCas9-3 was not due to reduced DNA binding, but instead was due to low guide RNA expression.  Indeed, when a different promoter was used, the transactivation activity of miniCas9-3 was 50% instead of 0.6% when a PolIII promoter was used with an unmodified guide RNA (Figure 6; [0034]).  Taking the reference as a whole, Xie teaches that SpCas9 with deletions in HNH and REC2 would be predicted to retain DNA-binding activity based in the individual SpCas9 deletions (Figure 2) and the combined REC, HNH deletions in SaCas9 (Figure 3, 5 and 6).


Conclusion
Claims 1, 3-5 and 15 are rejected.  
Applicant’s arguments were insufficient to overcome the rejection of amended claim 1 (equivalent to canceled claim 2).  Applicant's amendment of claims 3-5 and 15 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636